DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussions of Rejections under 35 USC 112
The applicant’s arguments and amendments regarding rejections made under 35 USC 112 have been largely persuasive. The examiner is generally persuaded by and in agreement with the applicant’s arguments in the 11/30/2020 communication and references those arguments here.
Notably, the examiner acknowledges that a supercap is indeed a way of achieving a battery-less active state in a payment and/or data transaction device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a biometric enabled wireless secure payment and/or data transaction apparatus including a battery-less active and passive hybrid device for secure wireless data transaction comprising a secure element adapted for storing at least one biometric enabled secure applet and at least one data segment for secure contactless data transaction and operatively connected with an active operation unit and a passive 

The prior art further fails to teach or fairly suggest (claim 12) a method for providing contactless data transaction capabilities to a traditional wearable device by a biometric enabled wireless secure payment and/or data transaction apparatus including a battery-less active and passive hybrid device for secure wireless data transaction comprising a secure element adapted for storing at least one biometric enabled secure applet and at least one data segment for secure contactless data transaction and operatively connected with a biometric unit, an active operation unit, comprising steps of, mounting or embedding the biometric enabled wireless secure payment and/or data transaction apparatus at or into the traditional wearable device; switching or setting the hybrid device to an active state by having the active operation unit 

The examiner notes that the limitations of a “battery-less active and passive hybrid device” are quite atypical and are met by a supercap (supercapacitor) that can deliver the power needed for an active mode without a battery. In the typical prior art, a battery would be needed for an active mode.



Each patentability decision is ultimately a judgment based on all of the similarities and differences between the claims and the prior art. It is sometimes the case that while any one difference by itself could be deemed obvious, the effect of a larger number differences taken together can be to render the claims non-obvious. In the judgment of the examiner, the cumulative effect of a very substantial number of claim differences in relation to the prior art is to render the claims non-obvious and therefore allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876